


Exhibit 10.7

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

GRANTED UNDER

 

BIOVERATIV INC. 2017 OMNIBUS EQUITY PLAN

 

1.                                      Grant of Restricted Stock Units

 

Pursuant to the Bioverativ Inc. 2017 Omnibus Equity Plan (the “Plan”),
Bioverativ Inc. (the “Company”) hereby grants to you, an employee of the Company
or its Affiliates (the “Participant”) on each of the dates specified on your
Fidelity stock plan account (the “Grant Date”)  the number of restricted stock
units (the “RSUs” or the “Award”) specified on your Fidelity stock plan account,
subject to the terms and conditions of this award agreement (“Agreement”) and
the Plan.  No RSU shall be paid unless vested in accordance with this
Agreement.  The Participant’s rights to the RSUs granted pursuant to this
Agreement are subject to the restrictions described in this Agreement and the
Plan, in addition to such other restrictions, if any, as may be imposed by law. 
All initially capitalized terms used will have the meaning specified in the
Plan, unless another meaning is specified in this Agreement.

 

2.                                      Vesting

 

A.                                    The Participant shall have a
nonforfeitable right to a portion of the Award (such portion, the vested
portion) only upon the dates posted on your Fidelity stock plan account, except
as otherwise provided herein or determined by the Committee in its sole
discretion.  No portion of any Award shall become vested on the vesting date
unless the Participant is then, and since the Grant Date has continuously been,
employed by the Company or any Affiliate.  If the Participant ceases to be
employed by the Company and its Affiliates for any reason, any then-outstanding
and unvested portion of the Award shall be automatically and immediately
forfeited and terminated, except as otherwise provided in this Agreement and the
Plan.

 

B.                                    The Award will become vested [vesting
increments to be determined at date of grant] of the Grant Date (the “Vesting
Period”).

 

C.                                    Except as otherwise provided in the Plan,
upon termination of the Participant’s employment with the Company and its
Affiliates for any reason, any portion of the Award that is not then vested will
promptly terminate, except as follows:

 

(1)                                 any portion of the Award held by the
Participant immediately prior to the Participant’s termination of employment on
account of death or Disability will, to the extent not vested previously, become
fully vested upon the Participant’s death or Disability; and

 

(2)                                 any portion of the Award held by the
Participant immediately prior to the Participant’s Retirement, to the extent not
vested previously, will become fully vested for fifty percent (50%) of the
number of shares covered by such unvested portion and for an additional ten
percent (10%) of the number of shares covered by such unvested portion for every
full year of employment by the Company and its Affiliates beyond ten (10) years,
up to the remaining amount of the unvested portion of the Award.  For the
avoidance of doubt, Retirement means the Participant’s termination from the
Company and its Affiliates after reaching age 55 with ten (10) full years of
service with the Company or its Affiliates, but not including any termination
For Cause or any termination for insufficient performance, as determined by the
Company and its Affiliates.

 

D.                                    Notwithstanding anything herein to the
contrary, any portion of the Award held by a Participant or a Participant’s
permitted transferee immediately prior to the cessation of the Participant’s
employment For Cause shall terminate at the commencement of business on the date
of such termination.

 

1

--------------------------------------------------------------------------------


 

3.                                      Delivery of Award

 

A.            With respect to a Participant who is not eligible for Retirement
and has a minimum grant of at least six RSUs, within 30 days following the date
on which an RSU becomes vested, the Company shall issue to the Participant,
subject to applicable withholding as discussed in Section 7 of this Agreement,
one share of Common Stock in satisfaction of each vested RSU.  Grants of five
RSUs or less to a Participant may be settled in an equivalent value of cash
instead of Common Stock at the discretion of the Compensation Committee (the
“Committee”) of the Board of Directors.

 

B.            With respect to a Participant who is or becomes eligible for
Retirement at any time during the Vesting Period and has a minimum award of at
least six RSUs, the Company shall issue to the Participant, subject to
applicable withholding as described in Section 7 of this Agreement, one share of
Common Stock for each vested RSU (determined in accordance with Section 2 of
this Agreement and Section 10 of the Plan) within 30 days of the earliest of (i)
the date the RSU otherwise would have vested under Section 2.B. of this
Agreement, (ii) the date on which the Participant experiences a separation from
service (within the meaning of Section 409A), subject to Section 3.C. of this
Agreement or (iii) the date on which a Covered Transaction that satisfies the
definition of a “change in control event” under Section 409A occurs. Grants of
five RSUs or less to a Participant may be settled in an equivalent value of cash
instead of Common Stock at the discretion of the Committee.

 

C.            If you are a “specified employee” (as defined in Section 409A),
you will be paid on the earlier of (i) the date which is six months after you
separate from service (within the meaning of Section 409A) or (ii)  your date of
death or Disability.  The preceding sentence will not apply to any payments that
are exempt from or are not subject to the requirements of Section 409A.  For
avoidance of doubt, if payments would be made under Section 3.B.(i) or Section
3.B.(iii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(iii) as applicable.

 

4.                                      Cancellation and Rescission of Awards

 

The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.

 

5.                                      No Voting Rights/Dividends

 

The Award shall not be interpreted to bestow upon the Participant any equity
interest or ownership in the Company or any Affiliate prior to the date on which
the Company delivers to the Participant shares of Common Stock.  The Participant
is not entitled to vote any Common Stock by reason of the granting of the Award
or to receive or be credited with any dividends declared and payable on any
share of Common Stock underlying the Award prior to the payment date with
respect to such share.

 

6.                                      Unfunded Status

 

The obligations of the Company and its Affiliates hereunder shall be contractual
only.  The Participant shall rely solely on the unsecured promise of the Company
and nothing herein shall be construed to give the Participant or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.

 

7.                                      Withholding

 

Awards will be subject to income tax withholding and reporting as required under
local law.  If statutory withholding of taxes and/or social insurance is
required at the time of vesting, the Company will withhold from delivery to the
Participant a number of shares of Common Stock equal in value to the statutory
minimum amount required to be withheld.  A similar amount of cash will be paid
by the Company on behalf of the employee to the applicable tax authorities.  The
number of shares to be withheld will be calculated using the closing sales price
of a share of Common Stock on the vesting date. Shares (net of the number
withheld for the payment of withholding taxes, if applicable) will be delivered
to the Participant’s stock plan account upon vesting in accordance with the

 

2

--------------------------------------------------------------------------------


 

Plan.  The Company may, in its discretion, permit Participants to make
alternative arrangements for payment of any such taxes and/or social insurance.

 

In certain cases, local law may require that an award be subject to tax earlier
than the date of payment.  If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.

 

8.                                      Provisions of the Plan

 

The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control.  A copy of the Plan as in effect on the Grant Date has been made
available to the Participant.

 

9.                                      No Right to Employment

 

The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or Affiliate) to
terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.

 

10.                               No Rights as a Stockholder

 

The Participant shall not have any rights as a stockholder with respect to any
shares (including dividend or voting rights) to be issued under the Award until
he or she becomes the holder of such shares.

 

11.                               Governing Law

 

The provisions of the Award shall be governed by and interpreted in accordance
with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

 

Bioverativ Inc.

 

 

 

By

Luci Celona

 

EVP, Human Resources

 

3

--------------------------------------------------------------------------------
